DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
2. 	Claims 1, 4-13, and 15-20 are presented for examination. Claims 2, 3, and 14 are cancelled.	

EXAMINER'S AMENDMENT
3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	Authorization for this examiner's amendment was given in a telephone interview with Jennifer N. Hinton (Reg. No. 47,653) on 10/29/2021. 
The application has been amended as follows:
Please amend the claims 1, 12, and 17,  and cancel claims 2, 3, and 14 as provided below:
Listing of Claims:

1. 	(Currently Amended) A safety system, comprising: 
	a memory circuit configured to store a series of executable instructions, wherein the series of executable instructions is grouped into code parts that are individually assigned a code value, wherein the code value is derived independently of the code parts, wherein the series of executable instructions comprises a first code part to which is assigned a first code value and a second code part to which is assigned a second code value;
	a processor circuit configured to execute the series of executable instructions, and to output the code value as the code parts are executed, respectively; 
	a program flow monitoring (PFM) unit configured to 
		receive [[a]] the first code value from the processor circuit, 
		generate a first PFMU value based on the first code value,
		receive [[a]] the second code value subsequent to receiving the first code value, and
		generate an error-checking value based on the first PFMU value and the second code value; and 
	a verification unit configured to compare the error-checking value to an expected return value to determine whether the series of executable instructions is executed properly, wherein the error-checking value matches the expected return value in response to the first code value and the second code value being input into the PFM unit in an expected sequence, wherein the second code value is selected such that the error-checking value matches the expected return value in response to the first code value and the second code value being input into the PFM unit in the expected sequence, and further wherein in response to the error-checking value not matching the expected return value, the verification unit outputs an electrical signal indicating that the series of executable instructions were not executed properly. 

	2.	(Canceled) 	

	3.	(Canceled) 

	4.	(Original) The safety system of claim 1, wherein the verification unit is configured to further compare a run time of the series of executable instructions to a maximum time interval to determine whether the series of executable instructions is executed properly.



	6.	(Original) The safety system of claim 1, wherein the expected return value is predefined and fixed.

	7.	(Original) The safety system of claim 1, wherein the PFM unit comprises a plurality of state storing units that store the error-checking value, and wherein the processor circuit is configured to reset the plurality of state storing units immediately before executing the series of executable instructions. 

	8.	(Original) The safety system of claim 1, wherein both the first code value and the second code value comprise M bits, and wherein the PFM unit comprises at least L stages, and wherein L and M are integers greater than one. 

	9.	(Original) The safety system of claim 8, wherein the error-checking value comprises L bits, and wherein:
the L stages are connected in series;
bits of the first code value are successively input into a first stage of the L stages; and
in response to the bits of the first code value being input into the first stage, bits of the second code value are successively input into the first stage.

	10.	(Original) The safety system to claim 9, wherein the error-checking value is a concatenation of outputs of the L stages. 

	11.	(Original) The safety system according to claim 1, wherein the PFM unit is configured to generate the error-checking value as a cyclic redundancy check (CRC) on a concatenation of the first code value and the second code value.

	12.	(Currently Amended) An apparatus of a safety system, comprising: 
, wherein the series of executable instructions comprises a first code part to which is assigned a first code value and a second code part to which is assigned a second code value;
	a processor circuit configured to execute the series of executable instructions and to output the code value as the code parts are executed; 
	a program flow monitoring (PFM) unit configured to 
		receive [[a]] the first code value from the processor circuit, 
		generate a first PFMU value based on [[a]] the first code value,
		receive [[a]] the second code value subsequent to receiving the first code value, and 
		generate an error-checking value based on the first PFMU value and the second code value; and
	a verification unit configured to compare the error-checking value to an expected return value to determine whether the series of executable instructions is executed properly, wherein the error-checking value matches the expected return value in response to the first code value and the second code value being input into the PFM unit in an expected sequence, wherein the second code value is selected such that the error-checking value matches the expected return value in response to the first code value and the second code value being input into the PFM unit in the expected sequence.

	13.	(Original) The apparatus of claim 12, wherein in response to the error-checking value not matching the expected return value, the verification unit is further configured to output an electrical signal indicating that the series of executable instructions were not executed properly. 

	14.	(Canceled) 

	15.	 (Original) The apparatus of claim 12, further comprising:


	16.  	(Original) The apparatus of claim 12, wherein the processor circuit is further configured to execute a second series of executable instructions from the series of executable instructions, and to output a code value of the second series of executable instructions as code parts of the second series of executable instructions are executed, wherein the PFM unit is configured to generate a second error-checking value from the code value of the second series of executable instructions.
 
	17.  	(Currently Amended) A method for monitoring a flow of a program, comprising: 
providing a first electrical signal to an electronic processor unit to trigger the electronic processor unit to execute a series of executable instructions, wherein the electronic processor unit is disposed on a first integrated chip and receives the first electrical signal from a controller that is disposed on a second integrated chip, wherein the series of executable instructions comprise a plurality of code parts that correspond to respective predefined code values, and the plurality of code parts is derived independently of the respective predefined code values, wherein the series of executable instructions comprises a first code part to which is assigned a first predefined code value and a second code part to which is assigned a second predefined code value; 
executing the series of executable instructions on the electronic processor unit, wherein executing the series of executable instructions comprises providing one or more electrical signals to a hardware monitoring unit based on the plurality of code parts such that the hardware monitoring unit performs a test on a monitored hardware device; 
inputting [[a]] the first predefined code value associated with [[a]] the first code part into a program flow monitoring (PFM) unit as the one or more electrical signals are provided to the hardware monitoring unit; 
subsequently inputting [[a]] the second predefined code value associated with [[a]] the second code part into the PFM unit as the one or more electrical signals are provided to the hardware monitoring unit;

comparing the error-checking value to an expected return value to determine whether the series of executable instructions executed properly, wherein the error-checking value matches the expected return value in response to the first  predefined code value and the second predefined code value being input into the PFM unit in a predefined sequence, wherein the second predefined code value is selected such that the error-checking value matches the expected return value in response to the first predefined code value and the second predefined code value being input into the PFM unit in the predefined sequence. 

	18.	(Original) The method of claim 17, further comprising: 
resetting a plurality of state storing units of the PFM unit before executing the series of executable instructions, wherein the plurality of state storing units store the error-checking value. 

	19.	(Previously Presented) The method of claim 18, wherein generating the error-checking value comprises:
	in response to receiving the first predefined code value, generating a first PFMU value and storing the first PFMU value in the plurality of state storing units of the PFM unit; and
in response to receiving the second predefined code value, generating a second PFMU value different than the first PFMU value, wherein the second PFMU value is an amalgamation of the first PFMU value and the second predefined code value.   

	20.	(Original) The method of claim 17, furthering comprising:
in response to the error-checking value not matching the expected return value, determining that the series of executable instructions did not execute properly; and
upon determining that the series of executable instructions did not execute properly, triggering, via a second electric signal of the controller, a warning to indicate that the series of executable instructions did not execute properly.  

Allowable Subject Matter
5.	Claims 1, 4-13, and 15-20 are allowed. The following is an examiner’s statement of reasons for allowance:
	In regards to independent claim 1:
The prior arts of record taken singly or in combination fail to teach, anticipate, suggest, or render obvious the limitations of "a program flow monitoring (PFM) unit configured to receive the first code value from the processor circuit, generate a first PFMU value based on the first code value, receive the second code value subsequent to receiving the first code value, and generate an error-checking value based on the first PFMU value and the second code value; and a verification unit configured to compare the error-checking value to an expected return value to determine whether the series of executable instructions is executed properly, wherein the error-checking value matches the expected return value in response to the first code value and the second code value being input into the PFM unit in an expected sequence, wherein the second code value is selected such that the error-checking value matches the expected return value in response to the first code value and the second code value being input into the PFM unit in the expected sequence, and further wherein in response to the error-checking value not matching the expected return value, the verification unit outputs an electrical signal indicating that the series of executable instructions were not executed properly." Consequently, claim 1 is allowed over the prior arts.
In regards to independent claims 12 and 17:
Claims 12 and 17 include similar limitations of independent claim 1. Therefore, are allowed for similar reason of claim 1 above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069.  The examiner can normally be reached on MON-FRI 7:30 AM - 5:00 PM EST, also please fax interview request to (571) 273- 2069.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OSMAN ALSHACK/
Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112